TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00134-CV

Pifi Constancio, Individually and on Behalf of the Estate of Ruben Constancio, Deceased,
Appellant

v.

Shannon Medical Center d/b/a Shannon West Texas Memorial Hospital and 
James Bray, M.D., Appellees




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-06-0157-C-1, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING


O R D E R
PER CURIAM

 Pifi Constancio, Individually and on Behalf of the Estate of Ruben Constancio,
Deceased and James Bray, M.D. have filed an Agreed Motion to Dismiss Appellee James Bray,
M.D. from this appeal.  We grant the motion and dismiss the appeal as to appellee James Bray, M.D.
See Tex. R. App. P. 42.1(a).  This appeal will continue under the same cause number and is restyled
as Pifi Constancio, Individually and on Behalf of the Estate of Ruben Constancio, Deceased
v. Shannon Medical Center d/b/a Shannon West Texas Memorial Hospital.
	Ordered May 17, 2011.

Before Justices Puryear, Pemberton and Rose